DETAILED ACTION
		This Office action is in response to amendment filed on May 06, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “sampling a peak voltage at the end of at least one of a plurality of clock cycles of the PWM converter in response to detecting the fault condition, wherein the peak voltage is proportional to a sensed current conducted through a transistor; presetting an error output of an error amplifier to an error value determined by the peak voltage, controlling a PWM driver with the error value to drive the transistor” in combination with all other limitations of the claim. Claims 2-3 and 5-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a sampling circuit connected to a fault detector output of the fault detector configured to enable the sampling circuit in response to the fault condition, the sampling circuit coupled to a current sense output of a current sensor configured to sense a sensed current conducted through a transistor, wherein the sampling circuit samples a peak voltage at the end of at least one of a plurality of clock cycles of the PWM converter, and the peak voltage is proportional to the sensed current; and an offset circuit connected between a sampling output of the sampling circuit and an error output of an error amplifier, wherein the offset circuit is configured to preset the error output to an error value determined by the peak voltage, a PWM driver configured to drive the transistor in response to the error value” in combination with all other limitations of the claim. Claims 10-12 and 14-16 depend directly or indirectly from claim 9, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 17, the prior art of record fails to disclose or suggest “a sampling circuit connected to a fault detector output of the fault detector configured to enable the sampling circuit in response to the fault condition, the sampling circuit coupled to a current sense output of a current sensor configured to sense a sensed current conducted through a high-side transistor, wherein the sampling circuit samples a peak voltage; and an offset resistor connected between a sampling output of the sampling circuit and a terminal of a compensation capacitor, a compensation resistor connected between the terminal and an error output of an error amplifier, wherein the error output is preset to an error value determined by a peak voltage proportional to the sensed current and a voltage offset formed across the offset resistor and the compensation resistor” in combination with all other limitations of the claim. Claims 18-20 depend directly or indirectly from claim 17, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838